Citation Nr: 0722330	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for hearing loss, 
currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1971 to May 
1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 10 percent rating for hearing 
loss.

FINDINGS OF FACT

The veteran's hearing loss is no more than level II in the 
right ear and is level XI in the left ear.


CONCLUSION OF LAW

The criteria for an increased rating, greater than 10 
percent, for hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004; a rating 
decision in March 2003; and a statement of the case in July 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in a June 2005 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2006).

The rating criteria include alternate methods of rating 
exceptional patterns of hearing found in 38 C.F.R. § 4.86.  
The second set of criteria are inapplicable here because the 
evidence does not show for that the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(b).

However, the evidence does show that the veteran's left ear 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
Therefore, the Board will determine the Roman numeral 
designation for hearing impairment of the left ear using 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  However, the veteran's right 
ear does not meet the criteria of 38 C.F.R. § 4.86(a).

The hearing examiners have not certified that the use of the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores or for any other reason, so the use of Table VIa is 
not appropriate under those criteria for either ear.  
38 C.F.R. § 4.85(c).

At a December 2002 VA audiological examination, pure tone 
thresholds in decibels were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
100
70
80
74
LEFT
90
100
105
105
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 0 percent in the left ear.

For the right ear, the average pure tone threshold of 74 
decibels, along with a speech discrimination rate of 92 
percent warrants a designation of level II under Table VI of 
38 C.F.R. § 4.85.  For the left ear, the average pure tone 
threshold of 100 decibels, along with a speech discrimination 
rate of 0 percent warrants a designation of level XI under 
Table VI or a designation of level X under Table VIa of 38 
C.F.R. § 4.85.  The designation of level XI will be used in 
the left ear as the higher Roman number.  Under Table VII of 
38 C.F.R. § 4.85, where the right ear is level II and the 
left ear is level XI the appropriate rating is 10 percent 
under Diagnostic Code 6100.

At a December 2003 private audiological examination, pure 
tone thresholds in decibels were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
70
80
63.75
LEFT
90
110
NR
NR
100+

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 0 percent in the left ear.

For the right ear, the average pure tone threshold of 63.75 
decibels, along with a speech discrimination rate of 92 
percent warrants a designation of level II under Table VI of 
38 C.F.R. § 4.85.  For the left ear, the average pure tone 
threshold of 100+ decibels, along with a speech 
discrimination rate of 0 percent warrants a designation of 
level XI under Table VI or a designation of level X under 
Table VIa of 38 C.F.R. § 4.85.  The designation of level XI 
will be used in the left ear as the higher Roman number.  
Under Table VII of 38 C.F.R. § 4.85, where the right ear is 
level II and the left ear is level XI the appropriate rating 
is 10 percent under Diagnostic Code 6100.

At an August 2004 VA audiological examination, pure tone 
thresholds in decibels were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
60
75
58
LEFT
90
100
105
105
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 0 percent in the left ear.

For the right ear, the average pure tone threshold of 58 
decibels, along with a speech discrimination rate of 92 
percent warrants a designation of level II under Table VI of 
38 C.F.R. § 4.85.  For the left ear, the average pure tone 
threshold of 100 decibels, along with a speech discrimination 
rate of 0 percent warrants a designation of level XI under 
Table VI or a designation of level X under Table VIa of 38 
C.F.R. § 4.85.  The designation of level XI will be used in 
the left ear as the higher Roman number.  Under Table VII of 
38 C.F.R. § 4.85, where the right ear is level II and the 
left ear is level XI the appropriate rating is 10 percent 
under Diagnostic Code 6100.

There is no other audiometric data within the period under 
consideration.

The Board is sympathetic to the veteran's contentions 
regarding the increasing severity of his service-connected 
hearing loss.  However, according to the audiometric test 
results, as compared to the rating criteria, a his hearing 
loss has not increased in severity sufficiently that a rating 
greater than the currently assigned 10 percent is warranted.

As the preponderance of the evidence is against the claim for 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating, greater than 10 percent, 
for hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


